Rules of Professional Conduct); SCR 203(2) (misconduct; commit a
                criminal act that reflects aversely on the lawyer's honesty,
                trustworthiness, or fitness as a lawyer); SCR 203(3) (misconduct: engage
                in conduct involving dishonesty, fraud, deceit, or misrepresentation); SCR
                203(4) (misconduct; engage in conduct that is prejudicial to the
                administration of justice); SCR 154 (communication); SCR 158 (conflict of
                interest); SCR 165 (safekeeping property); SCR 173(3) (fairness to
                opposing party and counsel; knowingly disobey an obligation under the
                rules of a tribunal); SCR 181 (truthfulness in statements to others); RPC
                1.15 (safekeeping property); and 8.4 (misconduct). The panel
                recommended that Tanner be suspended from the practice of law for two
                years, retroactive to his temporary suspension, and that he be ordered to
                pay the costs of the disciplinary proceedings.
                               Having reviewed the record and Tanner's brief, we approve
                the panel's recommendation that Tanner be suspended from the practice
                of law for two years, retroactive to his temporary suspension. 2


                ...continued
                current form in May 2006, and thus Tanner was charged with violations of
                the then-applicable SCRs.

                      2 We   recognize that this renders Tanner eligible to immediately
                apply for reinstatement. We note that, in order to protect the public and
                the integrity of the bar, see In re Discipline of Schaefer, 117 Nev. 496, 518 -
                19, 25 P.3d 191, 206 (2001), this court will not consider reinstating Tanner
                unless it is clearly demonstrated that he understands his ethical duties
                regarding clients' property, including trust account management, and that
                for at least one year following any reinstatement: (1) a mentor, chosen by
                the bar, is required to monitor Tanner's practice and report to the bar on a
                quarterly basis; (2) a co-signatory, approved by the bar, is required on
                Tanner's trust account; and (3) quarterly audits of his trust account are
                required.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                            Accordingly, we hereby suspend David L. Tanner from the
                 practice of law for two years, retroactive to the date of his temporary
                 suspension. In addition, Tanner must pay the costs of the disciplinary
                 proceedings.
                            It is so ORDERED.




                                        Gibbons


                                          , J.                       ett-ti       , J.
                                                         H ardesty


                  k CU.): et C,
                 Parraguirre



                                                         Saitta




                 cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                       David Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       William B. Terry, Chartered
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e